Title: To Alexander Hamilton from William S. Smith, 15 August 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir
            Fort Jay August 15th. 1799.
          
          I have the Honor of acknowledging the receipt of your Letter of the 12th. inst. and am much gratified, that the course of conduct I have adopted relative to Lt. Hoffman meets with your approbation—Tho I feel myself superior to prejudice or partiality in deciding on a question of justice, still from motives of delicacy, I should prefer not to precide at the Court, when Lt. Hoffman is to be tried, solicitous also to save the feelings of the Gentlemen of the Regt. from too pointed an exercise in favour of Lt. Hoffman, or should it be possible to exist against, I would take the liberty of particularly recommending, that the officers of the 12th. should be excused from that tryal, I am confident they wish to give Lt. Hoffman the fairest possible chance on this painful question, & that it would be highly gratifying to them, to find it submitted to a court so composed, that there could be no ground to calculate upon any unfavourable impressions being previously made to the prejudice of Lt. Hoffman—this system I also suppose will be satisfactory to his numerous respectable friends and gratifying to Lt. Hoffmans feelings 
          You will doubtless recollect, it will be necessary that Lt. R. L. Roy Livingston should be ordered to attend the tryal, and that he is at present, at the manor of Livingston on the recruiting service, a Letter addressed to him at his Fathers, will of course be forwarded to him—
          accept of my acknowledgement for the early attention you have been pleased to pay, to my Letter of yesterday—I brought tents for myself and officers we have pitched them East of the fort—but finding the Commanding officer did not offer a Centinel, I concluded I had better be silent on the subject, untill, the necessary orders should be given from Head Quarters—
          I have the Honor to be with great Respect, Sir, Your most Obedt Humble Servt.
          
            W. S. Smith 12th. Regt.
          
        